Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Drawings filed on 11/25/2019 has been approved by the Examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the inflatable structure in claim 1 including especially the construction of the bottom end cap; a bladder attached to the top and bottom end caps and configured to hold pressurized air between the top and bottom end caps; a plurality of tethers disposed within the bladder, each tether in the plurality of tethers having a first end coupled to the top end cap and a second end coupled to the bottom end cap, wherein when the bladder is inflated, the plurality of tethers restrict a number of degrees of freedom of the inflatable structure and a type of the degrees of freedom; and an adjustment mechanism operable to move the second end of at least one tether in the plurality of tethers to adjust at least one of the number of the degrees of freedom and the type of the degrees of freedom  is not taught nor is fairly suggested by the prior art of record. 





The recitations of the specific features of the inflatable structure in claim 18 including especially the construction of the top end cap; a bottom end cap; a bladder attached to the top and bottom end caps and configured to hold  pressurized air between the top and bottom end caps; a tether disposed within the bladder, the tether having a first end and a second end opposite of the first end, wherein the first and second ends of the tether are coupled to one of the top and bottom end caps; and a reel disposed within the bladder and coupled to the other one of the top and bottom end caps, the tether extending around the reel, the tether including a first segment that extends between the reel and the first end of the tether and a second segment that extends between the reel and the second end . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

(toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612